Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 

double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,364,535. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include all the limitations of claims 12-23.


Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 12-14, 16, 18, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartoszek US 2014/0363231 Bartoszek discloses a method of forming a pavement construction joint comprising:
Dispensing a band of void reducing joint composition, including asphalt binder on a 
substrate, such as an existing asphalt roadway, using at least one spray 
application vehicle (300) having a joint spray assembly (356).
Paving a layer of asphaltic concrete (308) over the band of joint composition, such that 
the layer is positioned against an edge (394) of a previously laid portion of 
pavement (304) to form a pavement construction joint having air voids.
Allowing at least a portion of the joint composition to migrate upward to reduce the 
volume of the air voids.  [0024-26, 30, 32, 39, 42-43].

5. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
7. 	Claims 15, 21 Bartoszek discloses the substrate comprises an existing asphalt pavement roadway; the joint composition comprises at least one asphaltic binder, surfactants, polymeric materials, a thickener such as tar or pitch or combinations thereof.  And the application rate is 0.22 gallons per square yard which approximately 

corresponds to a 1/4” thickness.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the joint composition of Bartoszek is resistant to lateral migration across the substrate. 
	
8. 	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek US 2014/0363231 in view of Dawson et al. US 2011/0166266 as applied to claim 5 above, and further in view of Crews et al.US 7,972,429.
Bartoszek in view of Dawson et al. disclose a joint sealer comprising asphaltic binder, surfactants, polymeric materials, a thickener such as tar or pitch or combinations 
thereof.  But do not disclose what polymeric materials are contemplated.  However, Crews et al. teach a bituminous composition comprising asphalt modified with a “traditional” additive such as SBS or SBR.  Therefore, it would have been obvious to provide the method of repaving a roadway using a polymer modified joint sealer of Bartoszek in view of Dawson et al. with SBS as taught by Crews et al. in order to accommodate specific climate conditions which is taught by Crews et al.  See Col. 5, lns. 25-40.

9. 	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek US 2014/0363231 in view of Dawson et al. US 2011/0166266  as applied to claim 1 above, and further in view of Hoppe US 8,021,076.  Bartoszek in view of Dawson et al. disclose a method for repaving an existing roadway but do not disclose milling the existing roadway before applying new asphalt layers thereto.  However, 

Hoppe teaches a method for renewing a roadway comprising milling off sections of the existing roadway and then applying new asphalt layers to the milled off roadway sections.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of repaving a roadway of Bartoszek in view of Dawson et al. with the step of milling off a section of an existing roadway as taught by Hoppe in order to reclaim and recycle the milled asphalt particles, thereby maintaining the original height of the roadway and reducing the use of virgin resources.

10. 	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek US 2014/0363231 in view of Dawson et al. US 2011/0166266  as applied to claim 5 above, and further in view of McDonald US 4,113,401.
Bartoszek in view of Dawson et al. disclose a joint sealer comprising asphaltic binder, surfactants, polymeric materials, a thickener such as tar or pitch or combinations thereof.  But do not disclose what weight percentage of asphalt is used.  However, McDonald teaches a method of repairing pavement employing an elastomeric repair composition comprising 85-99.5% asphalt and 0.5-15% additives.  Therefore, it would have been obvious to provide the polymer modified joint sealer of Bartoszek in view of Dawson et al. with the step of providing the joint sealer with at least 85% asphalt as taught by McDonald in order to provide proper adhesion between the pavement layers.



11. 	Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek US 2014/0363231 in view of Dawson et al. US 2011/0166266.
Bartoszek discloses a method of forming a pavement construction joint comprising:
Dispensing a band of void reducing joint composition on a substrate using at least one 
spray application vehicle (300) having a joint spray assembly (356).
Paving a layer of asphaltic concrete (308) over the band of joint composition, such that 
the layer is positioned against an edge (394) of a previously laid portion of 
pavement (304) to form a pavement construction joint having air voids.
Allowing at least a portion of the joint composition to migrate upward to reduce the 
volume of the air voids.  [0024-26, 30, 32, 39, 42-43].
What Bartoszek does not disclose is how wide the joint spray assembly applies the void reducing composition.  However, Dawson et al. teaches it is known to apply a band of asphaltic joint sealer with a spray bar approximately 1’ on each side of the joint to reduce porosity, improve flexibility and decrease water absorption.  See [0011-0017].  Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to provide the method of forming a pavement joint of Bartoszek with the step of applying a band of joint sealer in a 2’ band centered on the pavement joint, as taught by Dawson et al., in order to improve the lifespan of the roadway.


Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				5/21/2022